Citation Nr: 0313600
Decision Date: 06/23/03	Archive Date: 08/07/03

DOCKET NO. 94-31 065               DATE JUN 23, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Boston, Massachusetts

THE ISSUE

Entitlement to service connection for a psychiatric disability.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The claimant served on active duty in the United States Marine
Corps from October 5, 1976, to November 23, 1976.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a rating decision of August 1992 from the Department of
Veterans Affairs (VA) Regional Office (RO) in Boston,
Massachusetts, which denied service connection for schizophrenia.

This case was previously before the Board in September 1996 and in
September 1998, and was remanded on both occasions for further
development of the evidence, to include obtaining private and VA
treatment records of the claimant and medical records relied upon
by the Social Security Administration (SSA) in granting disability,
benefits to the claimant. The record shows that the claimant failed
to keep the RO or the Board informed of his current mailing
address, and that the Board's remand orders and the RO's ensuing
development letters were returned as undeliverable. In August 1999,
the Board obtained a current mailing address for the claimant, and
remailed the September 1998 remand order to the claimant. The RO
thereafter obtained all medical records relied upon by the SSA in
granting disability benefits to the claimant, including both
private and VA medical records.

This case was again before the Board in December 2002, at which
time the Board requested a medical expert opinion pursuant to VHA
Directive 2000-049, dated December 13, 2000, and pursuant to the
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475,
3(a), 114 Stat. 2096, 2097-98 (2000), codified as amended at 38
U.S.C.A. 5102, 5103, 5103A, and 5107 (West 2000). The claimant and
his representative were notified of that action by RO letter of
January 22, 2003, and a copy of the medical opinion obtained was
provided the claimant and his representative by Board letter of May
7, 2003. That same letter notified the claimant of his right to
submit additional evidence or argument within 60 days, but no
additional evidence or argument was submitted.

- 2 -

There has been a significant change in the law with the enactment
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475,
3(a), 114 Stat. 2096, 2097- 98 (2000) [codified as amended at 38
U.S.C.A. 5102, 5103, 5103A, and 5107 (West 2000)]. This law
eliminates the concept of a well-grounded claim, redefines the
obligations of VA with respect to the duty to assist, and
supersedes the decision of the United States Court of Appeals for
Veterans Claims (the Court) in Morton v. West, 12 Vet. App. 477
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet.
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot
assist in the development of a claim that is not well grounded).
The VCAA is applicable to all claims filed on or after the date of
enactment, November 9, 2000, or filed before the date of enactment
and not yet final as of that date. See Karnas v. Derwinski, 1 Vet.
App. 308, 312-13 (1991).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the Court
held that where a statute or regulation changes during the
appellate process, the version more favorable to the claimant shall
apply. VA's General Counsel has determined, in a precedential
opinion that the Board is bound to follow, that the VCAA is more
favorable to claimants than the law in effect prior to its
enactment. See VAOPGCPREC 11-00; Janssen v. Principi, 15 Vet. App.
123 (2001) (per curiam).

Final regulations to effectuate the VCAA were published on August
29, 2001 with the same effective date of the VCAA, November 9,
2000. Except for the amendment to 38 CFR 3.156(a), the second
sentence of 38 CFR 3.159(c), and 38 CFR 3.159(c)(4)(m), effective
August 29, 2001, governing reopening of previously and finally
denied claims, the provisions of this final rule apply to any claim
for benefits received by VA on or after November 9, 2000, as well
as to any claim filed before that date but not decided by VA as of
that date. As the instant appeal does not address a reopened claim,
the revised regulations pertaining to reopened claims are
inapplicable to this appeal.

The record shows that the provisions of the Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475, 3(a), 114 Stat. 2096,
2097-98 (2000), codified as amended at 38 U.S.C.A. 5102, 5103,
5103A, and 5107 (West 2000); as well as

- 3 -

38 U.S.C.A. 7109 (West 2000); and 38 C.F.R. 20.901 (2002) were
cited as authority for the Board's request for a medical opinion
concerning the matter at issue. In addition, the Board Remand order
of September 9, 1966, noted VA's duty to obtain private and VA
medical records of the claimant, as well as all medical records
relied upon by the Social Security Administration in awarding
disability benefits to the claimant, and the claimant and his
representative were provided a copy of that Remand order.
Similarly, an RO letter of September 17, 1996, notified the
claimant and his representative of VA's duty to assist him in
obtaining all evidence in support of his claim, and asked that the
claimant submit a list of all private and VA health care providers
who had treated him for his service-connected psychiatric condition
since service separation, pursuant to Quartuccio v. Principi, 16
Vet. App. 183, 187 (2002) (requiring VA to notify the claimant of
what evidence he or she was required to provide and what evidence
the VA would attempt to obtain).

The Board finds that all relevant evidence necessary for an
equitable disposition of the instant appeal has been obtained by
the RO, and that VA's duty of notification to the claimant and his
representative of required information and evidence and of its duty
to assist them in obtaining all evidence necessary to substantiate
the issue on appeal have been fully met. The RO has obtained the
claimant's complete service medical records, as well as all private
or VA medical evidence identified by the claimant. The claimant has
been afforded a personal hearing before an RO Hearing Officer in
January 1994, and has declined a hearing before the Board. In a
Neither the appellant nor his representative have argued a notice
or duty to assist violation under the VCAA, and the Board finds
that there is no question that the appellant and his representative
were fully notified and aware of the type of evidence required to
substantiate the claim. In view of the extensive factual
development in the case, as demonstrated by the Board's September
1996 remand order and the record on appeal, including the Board's
obtaining a medical opinion to support a linkage between service
and the claimant's psychiatric disability, the Board finds that
there is no reasonable possibility that further assistance would
aid in substantiating this appeal. For those reasons, further
development is not

- 4 -

necessary for compliance with the provisions of 38 U.S.C.A. 5103
and 5103A (West 2000).

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the instant appeal has been obtained by the RO, and VA's duty of
notification to the claimant of required information and evidence
and of its duty to assist him in obtaining all evidence necessary
to substantiate his claim have been fully met.

2. The veteran's schizophrenia began in service.

CONCLUSION OF LAW

Schizophrenia was incurred in active service. 38 U.S.C.A. 1131,
5103, 5103A (West 2000); 38 C.F.R. 3.102, 3.303(a) (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Evidence

As noted, the claimant served on active duty in the United States
Marine Corps from October 5, 1976, to November 23, 1976.

The claimant's service entrance examination, conducted in April
1976, disclosed that his psychiatric evaluation was normal. His
service medical records show that the day following service entry
on October 5, 1976, the claimant was seen for complaints of
migraine headaches of 5 days' duration, and stated that he no
longer wanted to be a Marine. He was sent to the Medical Officer
for evaluation, and a poor history of motivation was noted, with an
impression of adjustment reaction. Ten days later, the claimant was
diagnosed with a passive-aggressive reaction, and

- 5 -

it was recommended that he be removed from training, placed in a
low stress status, and referred for administrative action. An entry
on November 19, 1976, showed that the claimant was notified that
examination had revealed that he was physically qualified for
separation from active duty; that no defects had been noted which
would entitle him to disability benefits; and that he has not been
found to be unable to perform his duties prior to the time of
separation. A November 18, 1976 statement from the veteran noted
that he has no illness or injuries sustained while on active duty,
and no medical evaluation for them except headaches. A Medical
Board report, dated November 19, 1876, determined that the
claimant's general qualifications did not warrant his retention on
active duty.

The claimant's original application for VA disability compensation
benefits (VA Form 21-526), received in February 1979, sought
service connection for "nerves." He reported no postservice
treatment for that condition. An RO letter of February 23, 1979,
informed the veteran that his claim was denied because a nervous
condition existed prior to service entry, and was not aggravated
therein. He was notified of that determination and of his right to
appeal, and was further informed that new and material evidence was
needed to reopen that claim. The claimant did not appeal that
decision, and it became final after one year.

Another application for VA disability compensation benefits (VA
Form 21-526), was submitted by the claimant on March 17, 1992,
seeking service connection for schizophrenia. He reported
postservice treatment for that condition at the VAMC, Brockton,
from November 1991 to the present.

A VA hospital summary from the VAMC, Brockton, showed that the
claimant was admitted in November 1991 and discharged in April
1992, with a primary diagnosis of chronic undifferentiated
schizophrenia with acute exacerbation. It was alleged to be the 5th
psychiatric hospitalization of the claimant at that facility.

A rating decision of August 1992 denied service connection for
schizophrenia. The claimant and his representative were informed of
that determination and of his right to appeal by RO letter of
August 27, 1992. He submitted a timely Notice of

- 6 -

Disagreement, and was issued a Statement of the Case on April 27,
1993. His Substantive Appeal (VA Form 9) was timely received at the
RO.

An RO request for all admission records of the claimant at the
VAMC, Brockton, during 1976, 1977, and 1978, received a response
that there was no record of his admissions to that facility in that
period.

A personal hearing was held in January 1994 before an RO Hearing
Officer. Testimony was taken that the claimant's schizophrenia has
its onset during bayonet training it Parris Island; that he was
currently in receipt of Social Security Administration disability
benefits; and that he had been treated at the VAMC, Brockton,
beginning three months after final service separation. The claimant
asserted that a sergeant at Parris Island made his nose bleed; that
he was told by a physician at a hospital on Parris Island that he
was schizophrenic, and that approximately three months after
service separation, he was hospitalized at the VAMC, Brockton, and
placed on medication. He reported being hospitalized on only a
single occasion. A transcript of the testimony is of record.

A Hearing Officer's decision of February 1994 confirmed the denial
of service connection for schizophrenia.

As noted, this case was previously before the Board in September
1996 and in September 1998, and was remanded on both occasions for
further development of the evidence, to include obtaining private
and VA treatment records of the claimant and medical records relied
upon by the Social Security Administration (SSA) in granting
disability benefits to the claimant. The record shows that the
claimant failed to keep the RO the Board informed of his current
mailing address, and that the Board's remand orders and the RO's
ensuing development letters were returned as undeliverable. In
August 1999, the Board obtained a current mailing address for the
claimant, and remailed the September 1998 remand order to the
claimant. The RO thereafter obtained all medical records relied
upon by the SSA in granting disability, benefits to the claimant,
including both private and VA medical records.

- 7 -


Those records included private hospital summaries from Medfield
State Hospital showing that the claimant was admitted in April 1982
with complaints of anxiety, which he attributed to taking his
prescribed medication, Prolix in and Cogentin. The claimant related
that he was in service for 7 weeks, but was depressed, nervous, and
restless, and was discharged because they said he was not suitable
for service life. He further alleged that he had been hospitalized
at the VA in 1977 after trying to shoot his foot off. The diagnosis
was acute psychosis with possible paranoid ideation.

A January 1993 letter from Community Counseling Center (Dr. E.J.F.
and M.A.) stated that the claimant has been a patient at that
facility since February 1977; that he is currently in their
Community Resident Program; and that he had been enrolled in their
Day Treatment Program since March 1982. It was asserted that at the
time of his initial admission, the claimant was experiencing
psychotic decompensation, disorganization of his thought processes,
ideas of reference, obsessive ruminative thinking, suicidal
ideation, and ambivalence of psychotic proportions. In addition,
psychological testing administered in connection with his initial
entry into treatment in March 1977, noted that his constriction,
aggression, and depression were too overwhelming for him to handle,
and that interpersonal situations are so threatening to him that he
avoids them altogether. It was further related that the claimant
was discharged from military service on November 27, 1976, and was
admitted to the VAMC,.Brockton on December 14, 1976, because he was
trying to shoot his foot. The claimant further demonstrated the
inability to function in work situations and, on admission into the
Residential Program exhibited autistic, depressed behaviors and an
inappropriate affect, marked constriction in his ability to relate
to others in the program.

VA outpatient treatment records, dated from February 1994 to
November 1997, show that the claimant continued to have a lot of
non-emergent inappropriate contacts with the ER/Triage staff; that
his underlying problem addressed difficulty in living with this
mother. In June 1995, he moved out of managed housing and into his
mother's home. While engaged in the woodworking program, he was not
highly motivated.

8 -

A VA hospital summary from the VAMC, Brockton, dated from November
1995 to March 1996, shows that the claimant was admitted following
the unexpected death of his mother, with symptoms of depression and
a long history of schizophrenia.

VA outpatient treatment records, dated in October 1997 show that
the claimant is a very well-known narcissistic, dependent and
aggressive individual who abuses medications and who presents with
different stories and constant attention-seeking behavior.

A medical report from a private psychologist, dated in December
1997, shows that the claimant's diagnosis was chronic schizophrenia
vs. chronic schizoaffective disorder.

This case was again before the Board in December 2002, at which
time the Board requested a medical expert opinion pursuant to VHA
Directive 2000-049, dated December 13, 2000, and pursuant to the
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475,
3(a), 114 Stat. 2096, 2097-98 (2000) [codified as amended at 38
U.S.C.A. 5102, 5103, 5103A, and 5107 (West 2000)]. The claimant and
his representative were notified of that action by RO letter of
January 22, 2003.

The medical expert was asked to review the claims file and to
respond to the following question:

Is it at least as likely as not that manifestations of
schizophrenia were present when the veteran was in service?

The medical expert was informed that a discussion of the facts and
medical principles involved would be of considerable assistance to
the Board.

- 9 -

In his response the corresponding medical expert cited his review
of the enclosed medical records, and stated as follows:

Thus, it is my opinion, to a degree of medical certainty, that it
is at least as likely as not that manifestations of schizophrenia
were present when the veteran was in service. More specifically, it
appears likely that the experience of basic training precipitated
the emergence of the underlying psychotic disorder.... I cannot
exclude the possibility that the appellant was suffering from
subclinical, pre-psychotic symptoms prior to enlisting in the
service; however, there is no affirmative evidence regarding this.

The claimant and his representative were notified of that action by
RO letter of January 22, 2003, and a copy of the medical opinion
obtained was provided the claimant and his representative by Board
letter of May 7, 2003. That same letter notified the claimant of
his right to submit additional evidence or argument within 60 days,
but no additional evidence or argument was submitted.

III. Analysis

In Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir 1996) the Federal
Circuit Court held that "a claim based on the diagnosis of a new
mental disorder, taken alone or in combination with a prior
diagnosis of a related mental disorder, states a new claim for the
purpose of the jurisdictional requirement when the new disorder had
not been diagnosed and considered at the time of the prior notice
of disagreement."

In order to establish service connection for claimed disability,
the facts, as shown by evidence, must demonstrate that a particular
disease or injury resulting in current disability was incurred
during active service or, if preexisting active service, was
aggravated therein. 38 U.S.C.A. 1110, 1131 (West 2000); 38 C.F.R.
3.303(a) (2002). Service connection may also be granted on a
presumptive basis for certain

- 10 -

chronic,disabilities, including psychosis, when manifested to a
compensable degree within the initial post service year. 38 C.F.R.
3.307, 3.309(b) (2002).

A veteran who served during a period of war or during peacetime
service after December 31, 1946, is presumed in sound condition
except for defects noted when examined and accepted for service. 38
U.S.C.A. 1111, 1137 (West 2000). Clear and unmistakable evidence
that the disability existed prior to service will rebut this
presumption. 38 U.S.C.A. 1111 (West 2000); 38 C.F.R. 3.3 4(b)
(2002).

In determining whether an appellant is entitled to service
connection for a disease or disability, VA must determine whether
the evidence supports the claim or is in relative equipoise, with
the appellant prevailing in either event, or whether a
preponderance of the evidence is against the claim, in which case
the claim is denied. 38 U.S.C.A. 5107(b) (West 2000); Gilbert v.
Derwinski, 1 Vet. App. 49 (1990).

In this case, there is considerable evidence that weighs against
the veteran's claim. His period of active service was very short,
he began to have difficulties almost immediately upon entering
service, and the medical records include some references to
personality disorders.

Despite the evidence that weighs against the veteran's claim,
however, the record includes enough positive evidence to support a
grant of service connection. When the veteran was examined for
service, no psychiatric disorders were noted. He is, therefore,
entitled to a presumption that he was psychiatrically sound upon
entering service. The record clearly does not include sufficient
evidence of a pre-existing psychiatric disorder to rebut this
presumption of soundness. The recent report from a VHA medical
expert, for example, acknowledges the possibility of a pre-existing
disorder, but concludes that "there is no affirmative evidence
regarding this." It is important to note that the physician reached
this conclusion after reviewing the entire current record.
Similarly, the VHA opinion contradicts the the earlier reports of
personality disorders. Based on the review of the entire record,
the VHA

- 11 -

physician concludes that the veteran's mental disorder is properly
diagnosed as schizophrenia. 

In view of the VHA opinion, the evidence is at least equally
balanced as to the question of whether the veteran's psychiatric
disorder began in service. Under such circumstances, the law
requires that the veteran be given the benefit of the doubt. Thus,
it must be concluded that the psychiatric disorder began in
service. Because the current body of evidence establishes that the
veteran's psychiatric disorder is properly diagnosed as
schizophrenia, the medical evidence and the applicable law support
a grant of service connection for schizophrenia.

ORDER

Service connection for schizophrenia is granted.

G.H. Shufelt 
Veterans Law Judge, Board of Veterans' Appeals

- 12 -



